--------------------------------------------------------------------------------

Exhibit 10.2

BUSINESS LOAN AGREEMENT (ASSET BASED)
 
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$8,000,000.00
09-29-2011
09-29-2014
 401179843    
2911
 

 
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
 
Any item above containing "***" has been omitted due to text length limitations.


Borrower:
North American Breaker Co., Inc., a California corporation
2870 North Ontario
Burbank, CA  91504
Lender:
Pacific Western Bank
Los Angeles Office
444 South Flower Street
14th Floor
Los Angeles, CA  90071

 
THIS BUSINESS LOAN AGREEMENT (ASSET BASED) dated September 29, 2011, is made and
executed between North American Breaker Co., Inc., a California corporation
("Borrower") and Pacific Western Bank  ("Lender") on the following terms and
conditions.  Borrower has received prior commercial loans from Lender or has
applied to Lender for a commercial loan or loans or other financial
accommodations, including those which may be described on any exhibit or
schedule attached to this Agreement.  Borrower understands and agrees
that:  (A)  in granting, renewing, or extending any Loan, Lender is relying upon
Borrower's representations, warranties, and agreements as set forth in this
Agreement;  (B)  the granting, renewing, or extending of any Loan by Lender at
all times shall be subject to Lender's sole judgment and discretion;
and  (C)  all such Loans shall be and remain subject to the terms and conditions
of this Agreement.
 
TERM.  This Agreement shall be effective as of September 29, 2011, and shall
continue in full force and effect until such time as all of Borrower's Loans in
favor of Lender have been paid in full, including principal, interest, costs,
expenses, attorneys' fees, and other fees and charges, or until such time as the
parties may agree in writing to terminate this Agreement.
 
ADVANCE AUTHORITY.  The following person or persons are authorized to request
advances and authorize payments under the line of credit until Lender receives
from Borrower, at Lender's address shown above, written notice of revocation of
such authority:  Kyle Ross, Laura Contreras, Eric Quinn.
 
LINE OF CREDIT.  Lender agrees to make Advances to Borrower from time to time
from the date of this Agreement to the Expiration Date, provided the aggregate
amount of such Advances outstanding at any time does not exceed the Borrowing
Base.  Within the foregoing limits, Borrower may borrow, partially or wholly
prepay, and reborrow under this Agreement as follows:
 
Conditions Precedent to Each Advance.  Lender's obligation to make any Advance
to or for the account of Borrower under this Agreement is subject to the
following conditions precedent, with all documents, instruments, opinions,
reports, and other items required under this Agreement to be in form and
substance satisfactory to Lender:
 
(1)  Lender shall have received evidence that this Agreement and all Related
Documents have been duly authorized, executed, and delivered by Borrower to
Lender.
 
(2)  Lender shall have received such opinions of counsel, supplemental opinions,
and documents as Lender may request.
 
(3)  The security interests in the Collateral shall have been duly authorized,
created, and perfected with first lien priority and shall be in full force and
effect.
 
(4)  All guaranties required by Lender for the credit facility(ies) shall have
been executed by each Guarantor, delivered to Lender, and be in full force and
effect.
 
(5)  Lender, at its option and for its sole benefit, shall have conducted an
audit of Borrower's Accounts, Inventory, books, records, and operations, and
Lender shall be satisfied as to their condition.
 
(6)  Borrower shall have paid to Lender all fees, costs, and expenses specified
in this Agreement and the Related Documents as are then due and payable.
 
(7)  There shall not exist at the time of any Advance a condition which would
constitute an Event of Default under this Agreement, and Borrower shall have
delivered to Lender the compliance certificate called for in the paragraph below
titled "Compliance Certificate."
 
Making Loan Advances.  Advances under this credit facility, as well as
directions for payment from Borrower's accounts, may be requested orally or in
writing by authorized persons.  Lender may, but need not, require that all oral
requests be confirmed in writing.  Each Advance shall be conclusively deemed to
have been made at the request of and for the benefit of Borrower (1)  when
credited to any deposit account of Borrower maintained with Lender or (2)  when
advanced in accordance with the instructions of an authorized person.  Lender,
at its option, may set a cutoff time, after which all requests for Advances will
be treated as having been requested on the next succeeding Business Day.
 
Mandatory Loan Repayments.  If at any time the aggregate principal amount of the
outstanding Advances shall exceed the applicable Borrowing Base, Borrower,
immediately upon written or oral notice from Lender, shall pay to Lender an
amount equal to the difference between the outstanding principal balance of the
Advances and the Borrowing Base.  On the Expiration Date, Borrower shall pay to
Lender in full the aggregate unpaid principal amount of all Advances then
outstanding and all accrued unpaid interest, together with all other applicable
fees, costs and charges, if any, not yet paid.
 
Loan Account.  Lender shall maintain on its books a record of account in which
Lender shall make entries for each Advance and such other debits and credits as
shall be appropriate in connection with the credit facility.  Lender shall
provide Borrower with periodic statements of Borrower's account, which
statements shall be considered to be correct and conclusively binding on
Borrower unless Borrower notifies Lender to the contrary within thirty (30) days
after Borrower's receipt of any such statement which Borrower deems to be
incorrect.
 
COLLATERAL.  To secure payment of the Primary Credit Facility and performance of
all other Loans, obligations and duties owed by Borrower to Lender, Borrower
(and others, if required) shall grant to Lender Security Interests in such
property and assets as Lender may require.  Lender's Security Interests in the
Collateral shall be continuing liens and shall include the proceeds and products
of the Collateral, including without limitation the proceeds of any
insurance.  With respect to the Collateral, Borrower agrees and represents and
warrants to Lender:

 
 

--------------------------------------------------------------------------------

 
 
Perfection of Security Interests.  Borrower agrees to execute all documents
perfecting Lender's Security Interest and to take whatever actions are requested
by Lender to perfect and continue Lender's Security Interests in the
Collateral.  Upon request of Lender, Borrower will deliver to Lender any and all
of the documents evidencing or constituting the Collateral, and Borrower will
note Lender's interest upon any and all chattel paper and instruments if not
delivered to Lender for possession by Lender.  Contemporaneous with the
execution of this Agreement, Borrower will execute one or more UCC financing
statements and any similar statements as may be required by applicable law, and
Lender will file such financing statements and all such similar statements in
the appropriate location or locations.  Borrower hereby appoints Lender as its
irrevocable attorney-in-fact for the purpose of executing any documents
necessary to perfect or to continue any Security Interest.  Lender may at any
time, and without further authorization from Borrower, file a carbon,
photograph, facsimile, or other reproduction of any financing statement for use
as a financing statement.  Borrower will reimburse Lender for all expenses for
the perfection, termination, and the continuation of the perfection of Lender's
security interest in the Collateral.  Borrower promptly will notify Lender
before any change in Borrower's name including any change to the assumed
business names of Borrower.  Borrower also promptly will notify Lender before
any change in Borrower's Social Security Number or Employer Identification
Number.  Borrower further agrees to notify Lender in writing prior to any change
in address or location of Borrower's principal governance office or should
Borrower merge or consolidate with any other entity.
 
Collateral Records.  Borrower does now, and at all times hereafter shall, keep
correct and accurate records of the Collateral, all of which records shall be
available to Lender or Lender's representative upon demand for inspection and
copying at any reasonable time.  With respect to the Accounts, Borrower agrees
to keep and maintain such records as Lender may require, including without
limitation information concerning Eligible Accounts and Account balances and
agings.  Records related to Accounts (Receivables) are or will be located at
2870 North Ontario, Burbank, CA  91504.  With respect to the Inventory, Borrower
agrees to keep and maintain such records as Lender may require, including
without limitation information concerning Eligible Inventory and records
itemizing and describing the kind, type, quality, and quantity of Inventory,
Borrower's Inventory costs and selling prices, and the daily withdrawals and
additions to Inventory.  Records related to Inventory are or will be located at
2870 North Ontario, Burbank, CA  91504.  The above is an accurate and complete
list of all locations at which Borrower keeps or maintains business records
concerning Borrower's collateral.
 
Collateral Schedules.  Concurrently with the execution and delivery of this
Agreement, Borrower shall execute and deliver to Lender schedules of Accounts
and Inventory and schedules of Eligible Accounts and Eligible Inventory in form
and substance satisfactory to the Lender.  Thereafter supplemental schedules
shall be delivered according to the following schedule:  With respect to
Eligible Accounts, schedules shall be delivered within fifteen (15) days of each
and every month-end.  With respect to Eligible inventory or Accounts Receivable,
schedules shall also be delivered within fifteen (15) days of each and every
month-end.  The Borrowing Base Certificate, an aging of all Accounts
Receivable/Accounts Payable and Inventory Report shall be due within fifteen
(15) days of each and every month-end.  In addition, on an annual basis,
Borrower shall provide Lender with a listing of all Accounts Receivable,
including name, address and telephone number for each account no later than
January 31 of each year.
 
The Borrowing Base Certificate described above shall set forth a calculation of
the Borrowing Base as of the effective date of such Borrowing Base Certificate
reasonably acceptable to Lender, and unless Lender notifies Borrower within ten
(10) Business Days of Lender's receipt of a Borrowing Base Certificate that
Lender does not accept the calculation of the Borrowing Base set forth in such
Borrowing Base Certificate, the Borrowing Base set forth shall be deemed to be
the applicable Borrowing Base for Advances of Loans until delivery to Lender of
the next succeeding Borrowing Base Certificate.
 
Representations and Warranties Concerning Accounts.  With respect to the
Accounts, Borrower represents and warrants to Lender:  (1)  Each Account
represented by Borrower to be an Eligible Account for purposes of this Agreement
conforms to the requirements of the definition of an Eligible Account;  (2)  All
Account information listed on schedules delivered to Lender will be true and
correct, subject to immaterial variance; and  (3)  Lender, its assigns, or
agents shall have the right at any time and at Borrower's expense to inspect,
examine, and audit Borrower's records and to confirm with Account Debtors the
accuracy of such Accounts.
 
Representations and Warranties Concerning Inventory.  With respect to the
Inventory, Borrower represents and warrants to Lender:  (1)  All Inventory
represented by Borrower to be Eligible Inventory for purposes of this Agreement
conforms to the requirements of the definition of Eligible Inventory;  (2)  All
Inventory values listed on schedules delivered to Lender will be true and
correct, subject to immaterial variance;  (3)  The value of the Inventory will
be determined on a consistent accounting basis;  (4)  Except as agreed to the
contrary by Lender in writing, all Eligible Inventory is now and at all times
hereafter will be in Borrower's physical possession (or located at warehouses
for which Lender has obtained warehouse agreements in form and substance
satisfactory to Lender) and shall not be held by others on consignment, sale on
approval, or sale or return; (5)  Except as reflected in the Inventory schedules
delivered to Lender, all Eligible Inventory is now and at all times hereafter
will be of good and merchantable quality, free from defects;  (6)  Eligible
Inventory is not now and will not at any time hereafter be stored with a bailee,
warehouseman, or similar party without Lender's prior written consent, and, in
such event, Borrower will concurrently at the time of bailment cause any such
bailee, warehouseman, or similar party to issue and deliver to Lender, in form
acceptable to Lender, warehouse receipts in Lender name evidencing the storage
of Inventory; and  (7)  Lender, its assigns, or agents shall have the right at
any time and at Borrower's expense to inspect and examine the Inventory and to
check and test the same as to quality, quantity, value, and condition.
 
Remittance Account.  Borrower agrees that Lender may at any time require
Borrower to institute procedures whereby the payments and other proceeds of the
Accounts shall be paid by the Account Debtors under a remittance account or lock
box arrangement with Lender, or Lender's agent, or with one or more financial
institutions designated by Lender.  Borrower further agrees that, if no Event of
Default exists under this Agreement, any and all of such funds received under
such a remittance account or lock box arrangement shall, at Lender's sole
election and discretion, either be  (1)  paid or turned over to
Borrower;  (2)  deposited into one or more accounts for the benefit of Borrower
(which deposit accounts shall be subject to a security assignment in favor of
Lender);  (3)  deposited into one or more accounts for the joint benefit of
Borrower and Lender (which deposit accounts shall likewise be subject to a
security assignment in favor of Lender);  (4)  paid or turned over to Lender to
be applied to the Indebtedness in such order and priority as Lender may
determine within its sole discretion; or  (5)  any combination of the foregoing
as Lender shall determine from time to time.  Borrower further agrees that,
should one or more Events of Default exist, any and all funds received under
such a remittance account or lock box arrangement shall be paid or turned over
to Lender to be applied to the Indebtedness, again in such order and priority as
Lender may determine within its sole discretion.
 
CONDITIONS PRECEDENT TO EACH ADVANCE.  Lender's obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender's satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.

 
 

--------------------------------------------------------------------------------

 
 
Loan Documents.  Borrower shall provide to Lender the following documents for
the Loan:  (1)  the Note;  (2)  Security Agreements granting to Lender security
interests in the Collateral;  (3)  financing statements and all other documents
perfecting Lender's Security Interests;  (4)  evidence of insurance as required
below;  (5)  subordinations;  (6)  together with all such Related Documents as
Lender may require for the Loan; all in form and substance satisfactory to
Lender and Lender's counsel.
 
Borrower's Authorization.  Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related
Documents.  In addition, Borrower shall have provided such other resolutions,
authorizations, documents and instruments as Lender or its counsel, may require.
 
Fees and Expenses Under This Agreement.  Borrower shall have paid to Lender all
fees, costs, and expenses specified in this Agreement and the Related Documents
as are then due and payable.
 
Representations and Warranties.  The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.
 
No Event of Default.  There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.
 
REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:
 
Organization.  Borrower is a corporation for profit which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of California.  Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business.  Specifically, Borrower is, and
at all times shall be, duly qualified as a foreign corporation in all states in
which the failure to so qualify would have a material adverse effect on its
business or financial condition.  Borrower has the full power and authority to
own its properties and to transact the business in which it is presently engaged
or presently proposes to engage.  Borrower maintains an office at 2870 North
Ontario, Burbank, CA  91504.  Unless Borrower has designated otherwise in
writing, the principal office is the office at which Borrower keeps its books
and records including its records concerning the Collateral.  Borrower will
notify Lender prior to any change in the location of Borrower's state of
organization or any change in Borrower's name.  Borrower shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to Borrower and Borrower's business activities.
 
Assumed Business Names.  Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by
Borrower.  Excluding the name of Borrower, the following is a complete list of
all assumed business names under which Borrower does business:  NABCO.
 
Authorization.  Borrower's execution, delivery, and performance of this
Agreement and all the Related Documents have been duly authorized by all
necessary action by Borrower and do not conflict with, result in a violation of,
or constitute a default under  (1)  any provision of  (a)  Borrower's articles
of incorporation or organization, or bylaws, or  (b)  any agreement or other
instrument binding upon Borrower or  (2)  any law, governmental regulation,
court decree, or order applicable to Borrower or to Borrower's properties.
 
Financial Information.  Each of Borrower's financial statements supplied to
Lender truly and completely disclosed Borrower's financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower's financial condition subsequent to the date of the most recent
financial statement supplied to Lender.  Borrower has no material contingent
obligations except as disclosed in such financial statements.
 
Legal Effect.  This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.
 
Properties.  Except as contemplated by this Agreement or as previously disclosed
in Borrower's financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower's properties free
and clear of all Security Interests, and has not executed any security documents
or financing statements relating to such properties except in favor of Signature
Credit Partners, Inc.  All of Borrower's properties are titled in Borrower's
legal name, and Borrower has not used or filed a financing statement under any
other name for at least the last five (5) years.
 
Hazardous Substances.  Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that:  (1)  During the period of
Borrower's ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from any of the
Collateral.  (2)  Borrower has no knowledge of, or reason to believe that there
has been  (a)  any breach or violation of any Environmental Laws;  (b)  any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Collateral by
any prior owners or occupants of any of the Collateral; or  (c)  any actual or
threatened litigation or claims of any kind by any person relating to such
matters.  (3)  Neither Borrower nor any tenant, contractor, agent or other
authorized user of any of the Collateral shall use, generate, manufacture,
store, treat, dispose of or release any Hazardous Substance on, under, about or
from any of the Collateral; and any such activity shall be conducted in
compliance with all applicable federal, state, and local laws, regulations, and
ordinances, including without limitation all Environmental Laws.  Borrower
authorizes Lender and its agents to enter upon the Collateral to make such
inspections and tests as Lender may deem appropriate to determine compliance of
the Collateral with this section of the Agreement.  Any inspections or tests
made by Lender shall be at Borrower's expense and for Lender's purposes only and
shall not be construed to create any responsibility or liability on the part of
Lender to Borrower or to any other person.  The representations and warranties
contained herein are based on Borrower's due diligence in investigating the
Collateral for hazardous waste and Hazardous Substances.  Borrower
hereby  (1)  releases and waives any future claims against Lender for indemnity
or contribution in the event Borrower becomes liable for cleanup or other costs
under any such laws, and  (2)  agrees to indemnify, defend, and hold harmless
Lender against any and all claims, losses, liabilities, damages, penalties, and
expenses which Lender may directly or indirectly sustain or suffer resulting
from a breach of this section of the Agreement or as a consequence of any use,
generation, manufacture, storage, disposal, release or threatened release of a
hazardous waste or substance on the Collateral.  The provisions of this section
of the Agreement, including the obligation to indemnify and defend, shall
survive the payment of the Indebtedness and the termination, expiration or
satisfaction of this Agreement and shall not be affected by Lender's acquisition
of any interest in any of the Collateral, whether by foreclosure or otherwise.
Notwithstanding the foregoing, Borrower and Lender acknowledge that Borrower’s
primary leased business location in Burbank, California is located on a
Superfund Site.

 
 

--------------------------------------------------------------------------------

 
 
Litigation and Claims.  No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, and no other event has occurred which may materially
adversely affect Borrower's financial condition or properties, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by Lender in writing.
 
Taxes.  To the best of Borrower's knowledge, all of Borrower's tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.
 
Lien Priority.  Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower's Loan and
Note, that would be prior or that may in any way be superior to Lender's
Security Interests and rights in and to such Collateral.
 
Binding Effect.  This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.
 
AFFIRMATIVE COVENANTS.  Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:
 
Notices of Claims and Litigation.  Promptly inform Lender in writing
of  (1)  all material adverse changes in Borrower's financial condition,
and  (2)  all existing and all threatened litigation, claims, investigations,
administrative proceedings or similar actions affecting Borrower or any
Guarantor which could materially affect the financial condition of Borrower or
the financial condition of any Guarantor.
 
Financial Records.  Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower's
books and records at all reasonable times.
 
Financial Statements.  Furnish Lender with the following:
 
Additional Requirements.
Financial Statements:
 
ANNUAL STATEMENTS.   Borrower shall provide to Lender, as soon as available, but
in no event later than one hundred twenty (120) days after the end of each
fiscal year end: (a) a consolidated and consolidating balance sheet and income
statement of Signature Group Holdings, Inc., complete with footnotes, for the
period ended, and (b) a separate consolidating balance sheet and income
statement of Borrower, complete with footnotes, for the period ended, in each
case in form satisfactory to Lender and audited by a CPA acceptable to Lender;
and (c) a self-prepared balance sheet and income statement of Borrower for the
period ended in form satisfactory to Lender. Statements may be due more often if
reasonably requested by Lender.
 
INTERIM STATEMENTS.  Borrower shall provide to Lender, as soon as available, but
in no event later than sixty (60) days after the end of each fiscal quarter
(including fiscal year end): (i) a self-prepared consolidated balance sheet and
income statement for the period ended in form satisfactory to Lender; (ii) a
report concerning such information pertaining to Borrower's inventory, sales and
gross margin as Lender may reasonably request, in form satisfactory to
Lender.  Statements may be due more often if reasonably requested by Lender.
 
  Financial Covenants/Ratios.  Borrower shall maintain the following:
 
(i)     COMMERCIAL LOAN DEBT SERVICE COVERAGE RATIO.  A minimum Commercial Loan
Debt Service Coverage Ratio of 1.35 to 1.00, which is calculated as Adjusted
EBITDA, less  cash  taxes and distributions, divided by the sum of (x) the
current portion of long term debt and (y) interest expense, in each case,
calculated for the immediately preceding four fiscal quarters of
Borrower.   This Ratio is to be reported quarterly.   As used herein, "Adjusted
EBITDA" means EBITDA (as used in accordance with GAAP) plus the following: (i)
the positive difference, if any, between (A) annual salaries paid for the 2011
Stub Period (as defined below) of former officers of Borrower who were also
Sellers (as defined below), provided that said sum shall not exceed $1,720,000;
and (B) $500,000; (ii) the aggregate salaries and wages paid by Borrower for the
2011 Stud Period to family members of Sellers, provided that said sum shall not
exceed $57,000; and (iii) personal expenses of Seller for the 2011 Stub Period
paid for by Borrower, provided that said sum shall not exceed $385,000.   As
used herein, "Stub Period" means the period commencing January 1, 2011 and
ending on July 31, 2011.  As used herein, "Sellers" means the sellers of
Borrower's business on July 31, 2011.
 
(ii)    SENIOR DEBT TO ADJUSTED EBITDA.  A maximum ratio, set forth in the table
below, of the outstanding aggregate balance of sums due Lender to Adjusted
EBITDA for the immediately preceding four fiscal quarters of Borrower.  This
Ratio is to be reported quarterly.


APPLICABLE FISCAL QUARTER ENDING
MAXIMUM RATIO
   
12/31/11, 3/31/11, 6/30/11 and 9/30/11
2.50:1
   
12/31/12, 3/31/12, 6/30/12 and 9/30/12
2.25:1
   
12/31/13 and thereafter
2.00:1

 
 (iii)   TOTAL DEBT TO ADJUSTED EBITDA.  A maximum ratio, set forth in the table
below, of the outstanding aggregate balance of all indebtedness owed by Borrower
to Adjusted EBITDA for the immediately preceding four fiscal quarters of
Borrower.  This Ratio is to be reported quarterly.


APPLICABLE FISCAL QUARTER ENDING
MAXIMUM RATIO
   
12/31/11, 3/31/11, 6/30/11 and 9/30/11
3.25:1
   
12/31/12, 3/31/12, 6/30/12 and 9/30/12
3.00:1
   
12/31/13 and thereafter
2.75:1

 
 
 

--------------------------------------------------------------------------------

 
 
(iv)    EFFECTIVE TANGIBLE NET WORTH.   Borrower shall maintain a minimum
Effective Tangible Net Worth of < $5,500,000 >  as of the date hereof, adjusted
annually (as of December 31 of each year) by twenty-five percent (25%) of
Borrower's annual net income for the year then ended.   The term "Effective
Tangible Net Worth" means Borrower's total assets excluding all intangible
assets (i.e. goodwill, trademarks, patents, copyrights, organization expenses,
and similar intangible items) and excluding due from related entities (e.g.
affiliates, employees, subsidiaries, shareholders, etc.), less total liabilities
excluding debt subordinated to Lender. This amount must be maintained at all
times and shall be reported annually as of December 31 of each year.
 
This amount must be maintained at all times and is to be reported annually as of
December 31 of each year.
 
 (v)     PROFITABILITY.  Borrower must be profitable each fiscal quarter.  This
is to be reported quarterly.
 
All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower as being true and correct.
 
Additional Information.  Furnish such additional information and statements, as
Lender may reasonably request from time to time.
 
Insurance.  Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender.  Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least ten (10) days prior written notice to
Lender.  Each insurance policy also shall include an endorsement providing that
coverage in favor of Lender will not be impaired in any way by any act, omission
or default of Borrower or any other person.  In connection with all policies
covering assets in which Lender holds or is offered a security interest for the
Loans, Borrower will provide Lender with such lender's loss payable or other
endorsements as Lender may require.
 
Insurance Reports.  Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following:  (1)  the name of the
insurer;  (2)  the risks insured;  (3)  the amount of the policy;  (4)  the
properties insured;  (5)  the then current property values on the basis of which
insurance has been obtained, and the manner of determining those values;
and  (6)  the expiration date of the policy.  In addition, upon request of
Lender (however not more often than annually), Borrower will have an independent
appraiser satisfactory to Lender determine, as applicable, the actual cash value
or replacement cost of any Collateral.  The cost of such appraisal shall be paid
by Borrower.
 
Subordination.  Prior to disbursement of any Loan proceeds, deliver to Lender
subordination agreements on Lender's forms, executed by Borrower's creditors
named below, subordinating all of Borrower's indebtedness to such creditors, or
such lesser amounts as may be agreed to by Lender in writing, and any security
interests in collateral securing that indebtedness to the Loans and security
interests of Lender.


Name of Creditor
 
Total Amount of Debt
 
Signature Credit Partners, Inc.
  $ 4,000,000.00            
David Garden
  $ 2,500,000.00            
Robert Rayburn
  $ 2,500,000.00  

 
Other Agreements.  Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements.
 
Loan Proceeds.  Use all Loan proceeds solely for Borrower's business operations,
unless specifically consented to the contrary by Lender in writing.
 
Taxes, Charges and Liens.  Pay and discharge when due all of its indebtedness
and obligations, including without limitation all assessments, taxes,
governmental charges, levies and liens, of every kind and nature, imposed upon
Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Borrower's properties, income, or profits.  Provided
however, Borrower will not be required to pay and discharge any such assessment,
tax, charge, levy, lien or claim so long as  (1)  the legality of the same shall
be contested in good faith by appropriate proceedings, and  (2)  Borrower shall
have established on Borrower's books adequate reserves with respect to such
contested assessment, tax, charge, levy, lien, or claim in accordance with GAAP.
 
Performance.  Perform and comply, in a timely manner, with all terms,
conditions, and provisions set forth in this Agreement, in the Related
Documents, and in all other instruments and agreements between Borrower and
Lender.  Borrower shall notify Lender immediately in writing of any default in
connection with any agreement.
 
Operations.  Maintain executive and senior management personnel with
substantially the same qualifications and experience as the present executive
and senior management personnel; provide written notice to Lender of any change
in executive and senior management personnel; conduct its business affairs in a
reasonable and prudent manner.
 
Environmental Studies.  Promptly conduct and complete, at Borrower's expense,
all such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.

 
 

--------------------------------------------------------------------------------

 
 
Compliance with Governmental Requirements.  Comply with all laws, ordinances,
and regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower's properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act.  Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender's sole opinion, Lender's
interests in the Collateral are not jeopardized.  Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender's interest.
 
Inspection.  Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower's other
properties and to examine or audit Borrower's books, accounts, and records and
to make copies and memoranda of Borrower's books, accounts, and records.  If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower's expense.
 
Environmental Compliance and Reports.  Borrower shall comply in all respects
with any and all Environmental Laws; not cause or permit to exist, as a result
of an intentional or unintentional action or omission on Borrower's part or on
the part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower's part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.
 
Additional Assurances.  Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.
 
Primary Depository Relationship. Borrower agrees to maintain its primary
depository relationship with Lender subject to Lender's applicable fees and
charges.
 
Warehouse Agreements.  Borrower agrees to deliver to Lender, no later than sixty
(60) days following the date of this Agreement, executed warehouse agreements,
in form and substance satisfactory to Lender, with each warehouseman storing
Borrower's inventory at a locations other than Borrower's chief executive
office.
 
RECOVERY OF ADDITIONAL COSTS.  If the imposition of or any change in any law,
rule, regulation or guideline, or the interpretation or application of any
thereof by any court or administrative or governmental authority (including any
request or policy not having the force of law) shall impose, modify or make
applicable any taxes (except federal, state or local income or franchise taxes
imposed on Lender), reserve requirements, capital adequacy requirements or other
obligations which would  (A)   increase the cost to Lender for extending or
maintaining the credit facilities to which this Agreement relates,  (B)   reduce
the amounts payable to Lender under this Agreement or  the Related Documents,
or  (C)  reduce the rate of return on Lender's capital as a consequence of
Lender's obligations with respect to the credit facilities to which this
Agreement relates, then Borrower agrees to pay Lender such additional amounts as
will compensate Lender therefor, within five (5) days after Lender's written
demand for such payment, which demand shall be accompanied by an explanation of
such imposition or charge and a calculation in reasonable detail of the
additional amounts payable by Borrower, which explanation and calculations shall
be conclusive in the absence of manifest error.
 
LENDER'S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower's failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral.  All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Borrower, provided however, Lender shall not
pay any taxes, liens or charges if the legality of the same shall be contested
by Borrower in good faith by appropriate proceedings in accordance with the
terms hereof; and so long as such lien enforcement is stayed pending such
proceedings and Borrower establishes appropriate reserves in accordance with
GAAP.  All such expenses will become a part of the Indebtedness and, at Lender's
option, will  (A)  be payable on demand;  (B)  be added to the balance of the
Note and be apportioned among and be payable with any installment payments to
become due during either  (1)  the term of any applicable insurance policy;
or  (2)  the remaining term of the Note; or  (C)  be treated as a balloon
payment which will be due and payable at the Note's maturity.
 
NEGATIVE COVENANTS.  Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:
 
Indebtedness and Liens.  (1)  Except for trade debt incurred in the normal
course of business and indebtedness to Lender contemplated by this Agreement,
create, incur or assume indebtedness for borrowed money, including capital
leases, provided Borrower may enter into capital leases during the term of this
agreement not to exceed $200,000 in the aggregate, (2)  sell, transfer,
mortgage, assign, pledge, lease, grant a security interest in, or encumber any
of Borrower's assets (except as allowed as Permitted Liens), or  (3)  sell with
recourse any of Borrower's accounts, except to Lender.  Borrower and Lender
acknowledge the existence of the indebtedness due and owing to Signature Credit
Partners, Inc., David Garden, and Robert Rayburn, which indetedness is subject
to subordination agreements executed in connection herewith.
 
Continuity of Operations.  (1)  Engage in any business activities substantially
different than those in which Borrower is presently engaged,  (2)  cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business, or  (3)  make any payments to or enter into any
agreements with any affiliate, other than agreements that are on an arms'-length
basis and are approved by Lender in its sole discretion.
 
Loans, Acquisitions and Guaranties.  (1)  Loan, invest in or advance money or
assets to any other person, enterprise or entity,  (2)  purchase, create or
acquire any interest in any other enterprise or entity, or  (3)  incur any
obligation as surety or guarantor other than in the ordinary course of business.

 
 

--------------------------------------------------------------------------------

 
 
Agreements.  Enter into any agreement containing any provisions which would be
violated or breached by the performance of Borrower's obligations under this
Agreement or in connection herewith.
 
CESSATION OF ADVANCES.  If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds
if:  (A)  Borrower or any Guarantor is in default under the terms of this
Agreement or any of the Related Documents or any other agreement that Borrower
or any Guarantor has with Lender;  (B)  Borrower or any Guarantor dies, becomes
incompetent or becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt;  (C)  there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or  (D)  any
Guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
Guarantor's guaranty of the Loan or any other loan with Lender; or  (E)  Lender
in good faith deems itself insecure, even though no Event of Default shall have
occurred.
 
RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the Indebtedness against any and all such accounts.
 
DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:
 
Payment Default.  Borrower fails to make any payment when due under the Loan.
 
Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's or any Grantor's property or Borrower's or
any Grantor's ability to repay the Loans or perform their respective obligations
under this Agreement or any of the Related Documents.
 
False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Agreement or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.
 
Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Defective Collateralization.  This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.
 
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan.  This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.
 
Change In Ownership.  Any change in ownership, whether direct or indirect, of
twenty-five percent (25%) or more of the common equity of Borrower or Borrower’s
parent, Signature Group Holdings, Inc.
 
Adverse Change.  A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of the Loan
is impaired.
 
Insecurity.  Lender in good faith believes itself insecure.
 
Right to Cure.  If any default, other than a default on Indebtedness, is curable
and if Borrower or Grantor, as the case may be, has not been given a notice of a
similar default within the preceding twelve (12) months, it may be cured if
Borrower or Grantor, as the case may be, after Lender sends written notice to
Borrower or Grantor, as the case may be, demanding cure of such
default:  (1)  cure the default within fifteen (15) days; or  (2)  if the cure
requires more than fifteen (15) days, immediately initiate steps which Lender
deems in Lender's sole discretion to be sufficient to cure the default and
thereafter continue and complete all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.
 
EFFECT OF AN EVENT OF DEFAULT.  If any Event of Default shall occur, except
where otherwise provided in this Agreement or the Related Documents, all
commitments and obligations of Lender under this Agreement or the Related
Documents or any other agreement immediately will terminate (including any
obligation to make further Loan Advances or disbursements), and, at Lender's
option, all Indebtedness immediately will become due and payable, all without
notice of any kind to Borrower, except that in the case of an Event of Default
of the type described in the "Insolvency" subsection above, such acceleration
shall be automatic and not optional.  In addition, Lender shall have all the
rights and remedies provided in the Related Documents or available at law, in
equity, or otherwise.  Except as may be prohibited by applicable law, all of
Lender's rights and remedies shall be cumulative and may be exercised singularly
or concurrently.  Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Borrower or of any Grantor shall not affect
Lender's right to declare a default and to exercise its rights and remedies.
 
INTEGRATION. The parties agree that (a) this Agreement, together with all of the
Related Documents, represents the final agreement between the parties, and
therefore incorporates all negotiations of the parties hereto (b) there are no
unwritten oral agreements between the parties, and (c) this Agreement may not be
contradicted by evidence of any prior, contemporaneous, or subsequent oral
agreements or understandings of the parties.

 
 

--------------------------------------------------------------------------------

 
 
COLLATERAL AUDITS. Notwithstanding anything to the contrary contained in the
section titled "Inspection", Lender or agents of Lender shall conduct
examinations/inspections/audits ("Inspections") of Borrower's books, accounts,
records and collateral on a semi-annual basis, or more frequently as required by
Lender at Lender's sole discretion.  All costs, including all third party costs
associated with the Inspections shall be charged directly to Borrower.  Any
Inspection conducted by Lender shall be for the sole benefit of Lender and is
not intended for third party use.
 
CROSS DEFAULT. An Event of Default under the Note shall also constitute an Event
of Default under any and all Notes or obligations executed by Borrower or any
other related entity or affiliate, including but not limited to, Loan No.
401179850.
 
REBATE REPORTS.  Borrower shall deliver to Lender, no later than fifteen (15)
days after the end of each month, a report, in form satisfactory to Lender, of
Rebate Accruals.  As used herein, "Rebate Accruals" means accrued annual rebates
due account debtors of Borrower pursuant to written agreements between Borrower
and such account debtors.
 
MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:
 
Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.
 
Attorneys' Fees; Expenses.  Borrower agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement.  Lender
may hire or pay someone else to help enforce this Agreement, and Borrower shall
pay the costs and expenses of such enforcement.  Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services.  Borrower also
shall pay all court costs and such additional fees as may be directed by the
court.
 
Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
 
Consent to Loan Participation.  Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender.  Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such
matters.  Borrower additionally waives any and all notices of sale of
participation interests, as well as all notices of any repurchase of such
participation interests.  Borrower also agrees that the purchasers of any such
participation interests will be considered as the absolute owners of such
interests in the Loan and will have all the rights granted under the
participation agreement or agreements governing the sale of such participation
interests.  Borrower further waives all rights of offset or counterclaim that it
may have now or later against Lender or against any purchaser of such a
participation interest and unconditionally agrees that either Lender or such
purchaser may enforce Borrower's obligation under the Loan irrespective of the
failure or insolvency of any holder of any interest in the Loan.  Borrower
further agrees that the purchaser of any such participation interests may
enforce its interests irrespective of any personal claims or defenses that
Borrower may have against Lender.
 
Governing Law.  This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions.  This Agreement
has been accepted by Lender in the State of California.
 
Choice of Venue.  If there is a lawsuit, Borrower agrees upon Lender's request
to submit to the jurisdiction of the courts of Los Angeles County, State of
California.
 
No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender's rights or of any of Borrower's or any Grantor's
obligations as to any future transactions.  Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.
 
Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this
Agreement.  Any party may change its address for notices under this Agreement by
giving formal written notice to the other parties, specifying that the purpose
of the notice is to change the party's address.  For notice purposes, Borrower
agrees to keep Lender informed at all times of Borrower's current
address.  Unless otherwise provided or required by law, if there is more than
one Borrower, any notice given by Lender to any Borrower is deemed to be notice
given to all Borrowers.
 
Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.
 
Subsidiaries and Affiliates of Borrower.  To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word "Borrower" as used in this
Agreement shall include all of Borrower's subsidiaries and
affiliates.  Notwithstanding the foregoing however, under no circumstances shall
this Agreement be construed to require Lender to make any Loan or other
financial accommodation to any of Borrower's subsidiaries or affiliates.
 
Successors and Assigns.  All covenants and agreements by or on behalf of
Borrower contained in this Agreement or any Related Documents shall bind
Borrower's successors and assigns and shall inure to the benefit of Lender and
its successors and assigns.  Borrower shall not, however, have the right to
assign Borrower's rights under this Agreement or any interest therein, without
the prior written consent of Lender.

 
 

--------------------------------------------------------------------------------

 
 
Survival of Representations and Warranties.  Borrower understands and agrees
that in extending Loan Advances, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents.  Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Documents, shall be continuing in nature, shall be deemed made and
redated by Borrower at the time each Loan Advance is made,  and shall remain in
full force and effect until such time as Borrower's Indebtedness shall be paid
in full, or until this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.
 
Time is of the Essence.  Time is of the essence in the performance of this
Agreement.
 
DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Agreement.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the Uniform Commercial
Code.  Accounting words and terms not otherwise defined in this Agreement shall
have the meanings assigned to them in accordance with generally accepted
accounting principles as in effect on the date of this Agreement:
 
Account.  The word "Account" means a trade account, account receivable, other
receivable, or other right to payment for goods sold or services rendered owing
to Borrower (or to a third party grantor acceptable to Lender).
 
Account Debtor.  The words "Account Debtor" mean the person or entity obligated
upon an Account.
 
Advance.  The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf under the terms and conditions of this
Agreement.
 
Agreement.  The word "Agreement" means this Business Loan Agreement (Asset
Based), as this Business Loan Agreement (Asset Based) may be amended or modified
from time to time, together with all exhibits and schedules attached to this
Business Loan Agreement (Asset Based) from time to time.
 
Borrower.  The word "Borrower" means North American Breaker Co., Inc., a
California corporation and includes all co-signers and co-makers signing the
Note and all their successors and assigns.
 
Borrowing Base. The words "Borrowing Base" mean as determined by Lender from
time to time in its sole discretion, the lesser of:
 
(1) $8,000,000; and
 
(2) the sum of:
 
(a)  80.000% of the aggregate amount of Eligible Accounts; and
 
(b)  60.000% of the aggregate amount of Eligible Inventory; provided that said
amount shall not exceed $5,000,000; LESS a reserve equal to the aggregate amount
of Rebate Accruals.

 
Notwithstanding the foregoing, Lender agrees to waive the foregoing reserve at
such time as Borrower has delivered to Lender copies of agreements with each of
Borrower's account debtors, pursuant to which each such account debtor has
agreed in writing, in form and substance satisfactory to Lender in its
reasonable discretion, that such account debtor waives any right to assert
against Lender any counterclaim or offset to the amounts due from such account
debtor on Borrower's accounts.
 
Business Day.  The words "Business Day" mean a day on which commercial banks are
open in the State of California.
 
Collateral.  The word "Collateral" means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise.  The
word Collateral also includes without limitation all collateral described in the
Collateral section of this Agreement.
 
Eligible Accounts.  The words "Eligible Accounts" mean at any time, all of
Borrower's Accounts which contain selling terms and conditions acceptable to
Lender.  The net amount of any Eligible Account against which Borrower may
borrow shall exclude all returns, discounts, credits, and offsets of any
nature.  Unless otherwise agreed to by Lender in writing, Eligible Accounts do
not include:
 
(1)  Accounts with respect to which the Account Debtor is employee or agent of
Borrower.
 
(2)  Accounts with respect to which the Account Debtor is a subsidiary of, or
affiliated with  Borrower or its shareholders, officers, or directors.
 
(3)  Accounts with respect to which goods are placed on consignment, guaranteed
sale, or other terms by reason of which the payment by the Account Debtor may be
conditional.
 
(4)  Accounts with respect to which the Account Debtor is not a resident of the
United States, except to the extent such Accounts are supported by insurance,
bonds or other assurances satisfactory to Lender.
 
(5)  Accounts with respect to which Borrower is or may become liable to the
Account Debtor for goods sold or services rendered by the Account Debtor to
Borrower.
 
(6)  Accounts which are subject to dispute, counterclaim, or setoff.
 
(7)  Accounts with respect to which the goods have not been shipped or
delivered, or the services have not been rendered, to the Account Debtor.

 
 

--------------------------------------------------------------------------------

 
 
(8)  Accounts with respect to which Lender, in its sole discretion, deems the
creditworthiness or financial condition of the Account Debtor to be
unsatisfactory.
 
(9)  Accounts of any Account Debtor who has filed or has had filed against it a
petition in bankruptcy or an application for relief under any provision of any
state or federal bankruptcy, insolvency, or debtor-in-relief acts; or who has
had appointed a trustee, custodian, or receiver for the assets of such Account
Debtor; or who has made an assignment for the benefit of creditors or has become
insolvent or fails generally to pay its debts (including its payrolls) as such
debts become due.
 
(10)  Accounts with respect to which the Account Debtor is the United States
government or any department or agency of the United States.
 
(11)  Accounts which have not been paid in full within 90 days from the invoice
date.  The entire balance of any Account of any single Account Debtor will be
ineligible whenever the portion of the Account which has not been paid within 90
days from the invoice date is in excess of 25.000% of the total amount
outstanding on the Account.
 
(12)  That portion of the Accounts of any single Account Debtor which exceeds
25.000% of all of Borrower's Accounts, provided however,  accounts receivable
concentrations are allowed for Consolidated Electrical Distributors, Inc. and
Rexel Holdings USA up to thirty-five percent (35.000%).
 
(13)  Contractor retentions.
 
(14)
 
Eligible Inventory.  The words "Eligible Inventory" mean, at any time, all of
Borrower's Inventory as defined below, except:
 
(1)  Inventory which is not owned by Borrower free and clear of all security
interests, liens, encumbrances, and claims of third parties.
 
(2)  Inventory which Lender, in its sole discretion, deems to be obsolete,
unsalable, damaged, defective, or unfit for further processing.
 
Environmental Laws.  The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.5
through 7.7 of Division 20 of the California Health and Safety Code, Section
25100, et seq., or other applicable state or federal laws, rules, or regulations
adopted pursuant thereto.
 
Event of Default.  The words "Event of Default" mean any of the events of
default set forth in this Agreement in the default section of this Agreement.
 
Expiration Date.  The words "Expiration Date" mean the earlier of September 29,
2014 and the date of termination of Lender's commitment to lend under this
Agreement.
 
GAAP.  The word "GAAP" means generally accepted accounting principles.
 
Grantor.  The word "Grantor" means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.  Guarantor.  The
word "Guarantor" means any guarantor, surety, or accommodation party of any or
all of the Loan.Guaranty.  The word "Guaranty" means the guaranty from Guarantor
to Lender, including without limitation a guaranty of all or part of the Note.
 
Hazardous Substances.  The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.  The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws.  The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.
 
Indebtedness.  The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.
 
Inventory.  The word "Inventory" means all of Borrower's raw materials, work in
process, finished goods, merchandise, parts and supplies, of every kind and
description, and goods held for sale or lease or furnished under contracts of
service in which Borrower now has or hereafter acquires any right, whether held
by Borrower or others, and all documents of title, warehouse receipts, bills of
lading, and all other documents of every type covering all or any part of the
foregoing.  Inventory includes inventory temporarily out of Borrower's custody
or possession and all returns on Accounts.
 
Lender.  The word "Lender" means Pacific Western Bank, its successors and
assigns.
 
Loan.  The word "Loan" means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.
 
Note.  The word "Note" means the Note executed by Borrower in the principal
amount of $8,000,000.00 dated September 29, 2011, together with all renewals of,
extensions of, modifications of, refinancings of, consolidations of and
substitutions for the note or credit agreement.
 
Permitted Liens.  The words "Permitted Liens" mean  (1)  liens and security
interests securing Indebtedness owed by Borrower to Lender;  (2)  liens for
taxes, assessments, or similar charges either not yet due or being contested in
good faith;  (3)  liens of materialmen, mechanics, warehousemen, or carriers, or
other like liens arising in the ordinary course of business and securing
obligations which are not yet delinquent;  (4)  purchase money liens or purchase
money security interests upon or in any property acquired or held by Borrower in
the ordinary course of business to secure indebtedness outstanding on the date
of this Agreement or permitted to be incurred under the paragraph of this
Agreement titled "Indebtedness and Liens";  (5)  liens and security interests
which, as of the date of this Agreement, have been disclosed to and approved by
the Lender in writing;  (6)  those liens and security interests which in the
aggregate constitute an immaterial and insignificant monetary amount with
respect to the net value of Borrower's assets, (7) liens in favor of Signature
Credit Partners, Inc. for indebtedness which is subject to a subordination
agreement by and between, Borrower, Lender and Signature Credit Partners, Inc.

 
 

--------------------------------------------------------------------------------

 
 
Primary Credit Facility.  The words "Primary Credit Facility" mean the credit
facility described in the Line of Credit section of this Agreement.
 
Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.
 
Security Agreement.  The words "Security Agreement" mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.
 
Security Interest.  The words "Security Interest" mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor's lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.
 
BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT (ASSET BASED) AND BORROWER AGREES TO ITS TERMS.  THIS BUSINESS LOAN
AGREEMENT (ASSET BASED) IS DATED SEPTEMBER 29, 2011.
 
BORROWER:
 
NORTH AMERICAN BREAKER CO., INC., A CALIFORNIA CORPORATION
 
By: _____________________________________________
 
Name:  __________________________________________
 
Title: ____________________________________________
 


 
LENDER:
 
PACIFIC WESTERN BANK


By: _____________________________________________
Authorized Signer





--------------------------------------------------------------------------------